EX‑35.4 (logo) ncb National Cooperative Bank 2011 Crystal Drive Suite 8oo Arlington, Virginia 22202 February 6, 2017 Wells Fargo Commercial Mortgage Securities, Inc. as Depositor Attn: Anthony Sfarra 375 Park Avenue, 2nd Floor J0127-023 New York, NY 10152 RE: Annual Statement as to Compliance WFCM 2014 LC18 Dear Sir/Madam: In accordance with the Pooling and Servicing Agreement entered into in connection with the issuance of the Commercial Mortgage Pass-Through Certificates Series 2014-LC18, as an authorized officer of National Cooperative Bank, N.A., formerly NCB, FSB (the “Co-op Special Servicer”), I hereby certify that: a.
